This is an appeal from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for death benefits to the widow and minor children of George Ward, a deceased employee. A long record was made of protracted hearings and much evidence was taken. The appellant raises two points upon this appeal: First. The deceased suffered no exposure to lead or its compounds. Second. Death was due to natural causes. Both of these are questions of fact and they have been resolved by the State Industrial Board against the appellant. The decedent was a strong healthy man and was working in the gasoline business for the appellant. He had never consulted a physician or been sick and in 1932 he was exposed to concentrated lead and helped to mix it with gasoline. From then on he developed symptoms of lead poisoning. A dentist found a lead line on his gum. He was treated by his own doctor for lead poisoning. The death certificate showed that he died from lead poisoning. The record contains substantial evidence supporting the finding and conclusions made by the Board and the award is affirmed, with costs to the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.